NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 19, 2020 *
                                 Decided March 23, 2020

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge


No. 19-2751

MILTON J. LEBLANC,                                 Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 15 C 6019

MR. BULT’S, INC.,                                  Ronald A. Guzmán,
     Defendant-Appellee.                           Judge.


                                        ORDER

        After a semitruck rear-ended the car in which Milton LeBlanc was riding, he
sued Mr. Bult’s, Inc. (the owner of the truck) and Antonio Wright (the driver) in state
court. The defendants removed the case to federal district court, and after protracted
litigation the court entered summary judgment against LeBlanc. Because LeBlanc’s
argument that the district court should have entered a default judgment in his favor is
baseless, we affirm.


      *
        We agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 19-2751                                                                           Page 2



        In mid-2013 LeBlanc was involved in two automobile collisions; only the second
one concerned the defendants. While driving a truck owned by Mr. Bult’s, Antonio
Wright rear-ended the car in which LeBlanc was a passenger. Nearly two years later, he
sued Mr. Bult’s and Wright in the Circuit Court of Cook County to recover for his
alleged back and neck injuries. The defendants removed the case to federal court
asserting diversity jurisdiction. Mr. Bult’s is an Illinois citizen that was defending in
Illinois state court, so LeBlanc could have objected to removal on that ground. See
28 U.S.C. § 1441(b)(2); Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019). But
that defect was procedural, not jurisdictional, and LeBlanc did not raise it—let alone
within 30 days, as required. See Thornton v. M7 Aerospace LP, 796 F.3d 757, 764 (7th Cir.
2015).

       After three years the suit ended in stages. First, LeBlanc said that he planned to
drop his lawsuit against Wright (the driver) and pursue his case only against Mr. Bult’s.
This led Wright to withdraw his answer to LeBlanc’s complaint. The judge then ordered
LeBlanc to confirm that he no longer intended to sue Wright, and LeBlanc obeyed by
successfully moving to dismiss Wright. Later, LeBlanc moved for a default judgment,
asserting that Mr. Bult’s had withdrawn its answer. The judge denied the motion,
explaining that only Wright (now dismissed) had withdrawn an answer; Mr. Bult’s had
not. Both parties then moved for summary judgment, and the judge entered summary
judgment for Mr. Bult’s. The judge concluded that LeBlanc had not offered any
evidence that the second collision had injured him.

       On appeal LeBlanc’s only developed argument is frivolous. He argues that
Mr. Bult’s defaulted by withdrawing its answer to his complaint, the judge wrongly
ruled otherwise, and the judge should not have permitted the case to proceed to
summary judgment. But Mr. Bult’s never withdrew its answer and never defaulted;
only Wright withdrew his answer. Mr. Bult’s continued to defend itself in the district
court on the merits, and the judge ruled in its favor. “What is more, it would make little
sense to enter a default after a case has been decided on the merits” where, as here, the
timing of the answer “did not cause injury” to the plaintiff. Mommaerts v. Hartfort Life &
Accident Ins. Co., 472 F.3d 967, 968 (7th Cir. 2007).

       We have considered other possible issues on appeal. First, we have asked
whether LeBlanc challenges the entry of summary judgment on the merits, but we
conclude that he does not. He focuses solely on a failed argument that he deserved a
default judgment. He does not otherwise challenge the district court’s judgment, so any
No. 19-2751                                                                        Page 3

such argument is waived. Snyder v. King, 745 F.3d 242, 246 (7th Cir. 2014). Finally, we
note that LeBlanc lists three dozen other “issues” in his brief. But he develops none of
them, so we need not discuss them. See McCurry v. Kenco Logistics Servs., LLC, 942 F.3d
783, 791 (7th Cir. 2019).

                                                                              AFFIRMED